          Case 4:18-cv-40081-TSH Document 38 Filed 06/03/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 4:18-cv-40081
          Plaintiff,                    )
                                        )               Hon. Timothy S. Hillman
          v.                            )
                                        )
 PAUL E. ROGERS,                        )
 LINDA M. ROGERS, and                   )
 MASSACHUSETTS DEPARTMENT OF            )
 REVENUE,                               )
                                        )
          Defendants.                   )
 _______________________________________)

                                      JUDGMENT ORDER

       For the reasons set forth in this Court’s Electronic Order (Dkt. No. 34), plaintiff United

States of America’s Motion for Summary Judgment (Dkt. No. 27) is GRANTED as to both

counts of the complaint. Based on the reasons set forth in this Court’s Electronic Order (Dkt.

No. 34), the default judgment against defendant Linda M. Rogers (Dkt. No. 33), and defendant

Massachusetts Department of Revenue’s disclaimer of interest in this action (Dkt. No. 7),

judgment is entered in favor of plaintiff United States of America and against defendant Paul E.

Rogers on both counts of the complaint, as follows:

       It is hereby ORDERED, ADJUDGED, and DECREED that defendant Paul E. Rogers is

liable to plaintiff United States of America for unpaid income tax liabilities for the tax years

2004, 2006, 2007, 2008, 2009, 2010, and 2012, in the amount of $229,670.50, with statutory

additions continuing to accrue after October 20, 2016, including interest as specified by 26

U.S.C. § 6601, 6621, and 6622, and 28 U.S.C. § 1961(c), until the judgment is satisfied;

       It is further ORDERED, ADJUDGED, and DECREED that the federal tax liens of

plaintiff United States of America attach to all property and rights to property belonging to



                                                  1
          Case 4:18-cv-40081-TSH Document 38 Filed 06/03/19 Page 2 of 3



defendant Paul E. Rogers, including the parcel of real property located at 15 Otter Trail,

Worcester, MA 01605 (the “Property”).

       It is further ORDERED, ADJUDGED, and DECREED that plaintiff United States of

America’s federal tax liens are enforced against the Property, and plaintiff United States of

America may sell the Property, free and clear of all rights, titles, claims, liens, and interests of

the parties, including any right of redemption. The sale procedures, and eventual sale, will be

approved by separate motion and order.

       It is further ORDERED, ADJUDGED, and DECREED that the proceeds from the sale of

the Property will be distributed as follows:

           1. First, to the costs of sale, including realtor commissions (not to exceed 6% of the

               sale price) or auction fees.

           2. Second, to any real estate taxes or other charges specified in 26 U.S.C.

               § 6323(b)(6) that are due and owing at the time of the closing.

           3. Third, of the Net Proceeds (defined as the proceeds of sale following the

               payments described in paragraphs 1 and 2, above), 50% of the Net Proceeds shall

               be deemed attributable to defendant Paul E. Rogers’s interest in the Property and

               50% shall be deemed attributable to defendant Linda M. Rogers’s interest in the

               Property.

           4. The Net Proceeds attributable to defendant Linda M. Rogers’s interest in the

               Property shall be distributed to Linda M. Rogers.

           5. The Net Proceeds attributable to defendant Paul E. Rogers shall be distributed as

               follows:

                   a. First, to plaintiff United States of America for defendant Paul E. Rogers’s




                                                   2
        Case 4:18-cv-40081-TSH Document 38 Filed 06/03/19 Page 3 of 3



                  unpaid income tax liabilities for the tax years 2004, 2006, 2007, 2008,

                  2009, 2010, and 2012.

               b. Second, any Net Proceeds attributable to defendant Paul E. Rogers that

                  remain after the payment in full of the liabilities in paragraph 5.a shall be

                  distributed to defendant Paul E. Rogers.




        6/3/19                             /s/ Timothy S. Hillman
Dated:___________________                 ________________________________
                                          UNITED STATES DISTRICT JUDGE




                                            3
